Title: To James Madison from John Graham, 23 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 23d. Augt 1808.

I recieved the Night before the last a Packet from you in which I found your Letter of the 19th. Inst.  As the Gentlemen in Mr. Gallatin’s Office did not feel themselves competent to issue the orders necessary & proper in the Case of Genl. Turreau’s vessels, I yesterday transmitted to Mr Gallatin, an Extract from your Letter to me on that Subject; and today I have written a Note to Genl. Turreau to let him know that the Presidents decision had gone on to Mr. Gallatin as he alone could give the necessary Orders for carrying it into effect.  I did not explain the decision to Genl. Turreau as I know not precisely what Instructions Mr. Gallatin might give to the Collector at Baltimore.
I have looked thro Yrujo’s Letters but do not find that any of them mention the time when Magdalena either joined, or left the Spanish Legation  That he was attached to it is very certain, as I saw several Letters in his hand writing; the probability I think is that the Marquis made his Rank known to you, verbally and not by Letter.  In reply to Mr. Magdalena’s Letter I will mention to him the Plan you suggested, which will not doubt releive him from all difficulty.
Among the Letters now sent is one from Mr. Pinkney.  As it is marked ’Private’ I did not open it.  Should you wish to reply to it, or should you have any other communication for Mr. P. I presume they ought now to be sent on, as it is probable that the Packet will sail early in next Month.
In the Papers which go by this Mail you will see some interesting intelligence from Spain, and you will also see that the King of England has raised the Blockade of such Ports in Spain as are not in the possession of the French or their Friends.  With Sentiments of the Highest Respect & Esteem I have the Honor to be, Sir, Your Mo: Obt Sert

John Graham

